Title: To Alexander Hamilton from Nathan Rice, 6 November 1799
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] Novr. 6th. 1799
My General
Since my communication on the subject of the relative rank of my officers, I have become considerably acquainted with them. On a review of the arrangement proposed—If the apparent military Merits of my officers were to be my guide—I should propose the advancement of Captain Mackay to number five or Six among the Captains. And from some hints, I hear he has droped, I suspect he will not serve, unless he is pretty well forward. Chandlers also remaining in service I hear will depend on his standing as high as the third. Lieutenant Flagg should take rank of Cheney. These changes I submit to your consideration.
Permit me to mention to you as a Cadet, a man who has lately joined my Regt. by the name of John Radford—personally known to Major Walker, has served as a Major under him, is a respectable character & a very so[l]dierly looking man. By an unfortunate connection in business, he was forced to seek security for his person by enlisting, but not ’till he had received encouragement from Major Walker that he would obtain either a Commission or the appointment of Cadet. He is now doing the duty of Serjeant Major. He has solicited my approbation of him, which I give.
In reply to your favours of the 19th. & 25th permit me to observe, that from the knowledge I have as yet obtained of the Gentlemen I can not fully recommend one for so important an office as that of Depy Pay Master General. Integrity, Abilities, a thorough acquaintance with figures, Systim dispatch and an habitual attention to business are requisite traits in a character for that office. My pay master, could his services in the regiment be dispenced with, is I think the best qualifyed of either of my officers—and next to him Mr Leveritt. Both are capable, & good Characters, bred to mercantile business—but I am too contracted to wish to spare either—if they were fit.
In the Inspectors & Qr Masters departments I can with great confidence recommend both my Majors as duly qualified. And here again permit me to call up the subject of rank. I am confident from all I can discover of the ideas & feelings of Major Walker, that he will never submit to be commanded by Major Rowe. He thinks his being appointed a first Major gives him the priority of rank. The Act of Congress he conceives makes a distinction of grades, as it ordains that there shall be two Majors to a regiment, a first & a second. If the contrary principle is established, & the opperation of the rule adopted by the President for settling the rank of the field officers, places Rowe before him—his being appointed on the Staff may probably save his feelings; & retain him in service. By some means most of our Gentlemen have not imbibed that opinion of Major Rowes Talents which every officer ought to entertain of his superior officer. Of my two Majors I must say, they are two attentive worthy, good officers. I think the service would suffer by the loss of either of them.
Captain Emerry of my Regt. is also well qualifyed to serve either in the Inspectors or Quarter Masters departments—as also My Adjutant Mr Serjeant, if I could spare him: he promises to make one of the best officers of his rank I ever knew. Lieutenant Church is also fit to serve with Staff in either capacity.
With the highest respect   I am Sir your Most Ob. Serv.

N: Rice
Major General Hamilton


PS: Altho I am not over ⟨–⟩ with religion yet I conceive it my duty to request that a sensible person may be appointed to officiate as a Chaplain at Oxford. It will conduce to order, & regularity, if I were autherized. I believe I could select a suitable Character. I think it of Importance.
N: Rice
 